Citation Nr: 1119412	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the cervical spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for low back strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative arthritis of the right shoulder, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected degenerative arthritis of the right shoulder.

5.  Entitlement to service connection for a disability manifested by seizures and numbness of the left face.  

6.  Entitlement to service connection for cervical radiculopathy, to include as secondary to service-connected degenerative joint disease of the cervical spine.  

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

8.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1998. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that assigned a 20 percent evaluation for degenerative joint disease of the cervical spine, and denied the remaining claims.  

During a February 2011 hearing before the undersigned Acting Veterans Law Judge, the Veteran contended that his separate disabilities of seizures and numbness of the left face were part of the same claim.  The Board will address them accordingly.  

In an October 2008 statement, the Veteran's private treating physician described the Veteran's seizures and cervical radiculopathy (which are service-connected by the present decision) and stated that the Veteran could not handle the daily responsibilities of maintaining a job.  

Thus, the issue of a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability, and entitlement to SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's degenerative joint disease of the cervical spine results in forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's low back strain results in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's degenerative arthritis of the right shoulder results in nonunion with loose movement, or dislocation, of the clavicle or scapula, or limitation of motion of the right arm to midway between side and shoulder level.

4.  Left subacromial, subdeltoid bursitis and hypertrophy of the AC joint have been shown by the competent medical, and competent and credible lay, evidence of record to be related to the Veteran's service-connected degenerative arthritis of the right shoulder.

5.  A disability manifested by seizures and numbness of the left face has been shown by the competent medical, and competent and credible lay, evidence of record to be related to service.

6.  Cervical radiculopathy has been shown by the competent medical, and competent and credible lay, evidence of record to be related to service-connected degenerative joint disease of the cervical spine. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for an evaluation in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5203 (2010).

4.  Left subacromial, subdeltoid bursitis and hypertrophy of the AC joint are proximately due to service-connected degenerative arthritis of the right shoulder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310 (2010).

5.  A disability manifested by seizures and numbness of the left face was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  Cervical radiculopathy is proximately due to service-connected degenerative joint disease of the cervical spine.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In this case, the Board is granting in full the benefits sought on appeal for the claims for service connection for a left shoulder disability, a disability manifested by seizures and numbness of the left face, and cervical radiculopathy.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with these claims, such error was harmless and will not be further discussed.  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in December 2008, VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, post-service Army hospital records, the Veteran's statements in support of his claim, and the transcript of the February 2011 hearing.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded a VA examination in January 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case is more than adequate, as it is predicated on the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  Clinical findings which are pertinent to the criteria applicable for rating the Veteran's cervical spine, low back and right shoulder disabilities were provided.   

Although the examiner did not review the Veteran's claims file or medical records, the evaluation was to assess the current levels of the disabilities.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Evaluations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Cervical and Lumbar Spine

The Veteran's cervical and lumbar spine disabilities are evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  

Turning to the Veteran's cervical spine, the report of the January 2009 VA examination sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The Veteran reported stiffness and numbness, and pain in the upper back and neck that was constant.  The pain traveled to the arms and hands.  The pain was burning, aching, sharp and sticking.  The pain was 10/10.  The pain could be elicited by physical activity, and was relieved by rest and Lortab.  At the time of pain, medication helped but he could not function fully.  The Veteran was not receiving any treatment for the disability, and he said it had not resulted in any incapacitation.  He reported functional impairments of inability to lift, stoop, bend or run without extreme pain.  

On physical examination, there was no evidence of radiating pain on movement, muscle spasm, or tenderness.  There was no ankylosis of the cervical spine.  Flexion was to 16 degrees, with pain at 16.  Extension was to 34 degrees, with pain at 34.  Right lateral flexion was to 19 degrees, with pain at 19.  Left lateral flexion was to 12 degrees, with pain at 12.  Right rotation was to 48 degrees with pain at 48.  Left rotation was to 34 degrees with pain at 34.  Joint function was additionally limited after repetitive use by pain, fatigue, and weakness, with pain having the major functional impact.  It was not additionally limited by lack of endurance or incoordination.  There was no additional limitation in degree.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.  

The foregoing evidence simply does not show that the Veteran's cervical spine disability results in forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  See the General Rating Formula.  As for any associated objective neurologic abnormalities, the Board observes that the present decision grants service connection for cervical radiculopathy, to include as secondary to degenerative joint disease of the cervical spine.  See Note (1) to the General Rating Formula.

The Board is aware of the Veteran's complaints of cervical spine pain, made during the VA examination and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected cervical spine disability are contemplated in the current 20 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected cervical spine disability, has caused functional loss comparable to forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The January 2009 VA examination found that repetitive use did not result in additional limitation in degree.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Turning to the Veteran's lumbar spine, the report of the January 2009 VA examination sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The Veteran reported stiffness and numbness.  He did not have loss of bladder or bowel control.  He reported pain in the lower back that was constant and traveled to the hips.  It was burning, aching, sharp and sticking.  It was 10/10.  It could be elicited by physical activity and was relieved by rest and Lortab.  At the time of pain, medication helped but he could not function fully.  The Veteran was not receiving any treatment for the disability, and he said it had not resulted in any incapacitation.  He reported functional impairments of inability to stoop, squat, bend, run or lift without extreme pain.  

On physical examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent, no tenderness was noted, and straight leg raising test was negative bilaterally.  There was no ankylosis.  Flexion was to 50 degrees, with pain at 50.  Extension was to 12 degrees, with pain at 12.  Right lateral flexion was to 16 degrees, with pain at 16.  Left lateral flexion was to 13 degrees, with pain at 13.  Right rotation was to 14 degrees with pain at 14.  Left rotation was to 16 degrees, with pain at 16.  Joint function was additionally limited after repetitive use by pain, fatigue, and weakness, with pain having the major functional impact.  It was not additionally limited by lack of endurance or incoordination.  There was no additional limitation in degree.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for low back strain.  

The foregoing evidence simply does not show that the Veteran's low back strain results in forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See the General Rating Formula.  The Board also notes that the evidence is negative for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Note (1) to the General Rating Formula.

The Board is aware of the Veteran's complaints of low back pain, made during the VA examination and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected low back strain are contemplated in the current 20 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected low back strain, has caused functional loss comparable to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The January 2009 VA examination found that repetitive use did not result in additional limitation in degree.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Right Shoulder

The Veteran's right shoulder disability is evaluated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  A 20 percent evaluation requires nonunion with loose movement, or dislocation.  

Under Diagnostic Code 5201, for limitation of motion of the arm, a 30 percent evaluation is warranted for limitation of motion of the dominant arm to midway between side and shoulder level.

Diagnostic Code 5200, for ankylosis of the scapulohumeral articulation, is not applicable in the present case because there is no medical evidence that the Veteran has ankylosis of the left shoulder joint.  Diagnostic Code 5202, for other impairment of the humerus, is not for application as there is no evidence of impairment of the humerus.  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

The report of the January 2009 VA examination provides that the Veteran is right-hand dominant.  The report sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The Veteran reported right shoulder weakness, stiffness, heat and lack of endurance.  He did not have swelling, redness, giving way, locking, fatigability or dislocation.  He reported pain that was constant and traveled to the neck and down the right arm.  The pain was aching, burning, sharp and sticking.  It was 10/10, elicited by physical activity, and relieved by rest, Lortab and Celebrex.  At the time of pain, medication helped but he was unable to function fully.  He reported functional impairments of loss of strength and limited physical activities.  

On physical examination, the Veteran had guarding of movement with no signs of edema, effusion, weakness, tenderness, redness or heat.  There was no subluxation.  Range of motion was flexion to 121 degrees, with pain at 121.  Abduction was to 110 degrees, with pain at 110.  External rotation was to 75 degrees, with pain at 75.  Internal rotation was to 90 degrees with no pain.  Joint function was additionally limited after repetitive use by pain, fatigue and weakness, with pain having the major functional impact.  There was no additional limitation due to lack of endurance or incoordination.  There was no additional limitation in degree.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for degenerative arthritis of the right shoulder.  

The foregoing evidence simply does not show that the Veteran's degenerative arthritis of the right shoulder results in nonunion with loose movement, or dislocation, of the clavicle or scapula, Diagnostic Code 5203, or limitation of motion of the right arm to midway between side and shoulder level, Diagnostic Code 5201.  

The Board is aware of the Veteran's complaints of right shoulder pain, made during the VA examination and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right shoulder disability are contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected right shoulder disability, has caused functional loss comparable to nonunion with loose movement, or dislocation, of the clavicle or scapula, or limitation of motion of the right arm to midway between side and shoulder level.  The January 2009 VA examination found that repetitive use did not result in additional limitation in degree.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Extraschedular Evaluations

With respect to extraschedular evaluations, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's degenerative joint disease of the cervical spine, low back strain, or degenerative arthritis of the right shoulder.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine, an evaluation in excess of 20 percent for low back strain, or an evaluation in excess of 10 percent for degenerative arthritis of the right shoulder.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection is warranted for left subacromial, subdeltoid bursitis and hypertrophy of the AC joint, secondary to service-connected degenerative arthritis of the right shoulder; a disability manifested by seizures and left face numbness; and cervical radiculopathy, secondary to service-connected degenerative joint disease of the cervical spine.  

In a June 2009 report, the Veteran's private treating physician, Dr. E. Z., stated that she had treated the Veteran for seizures and cervical radiculopathy since March 2006.  She stated that she had reviewed the Veteran's medical records, which, based on her statements, appear to have included his service treatment records and VA treatment and examination records.  She stated that a December 1988 MRI of the Veteran's cervical spine found minimal changes at C3/4 - C5/6, which, over time and with usage, had progressed to cervical radiculopathy.  In this regard, the Board notes that a March 2006 treatment report from Dr. E. Z. provides a pertinent impression of rule out cervical radiculopathy.  The report of a September 2008 EMG conducted by Dr. E. Z. provides an impression of chronic denervation in the C5 and C6 radiculopathy.  An October 2008 treatment report from Reynolds Army Hospital provides a pertinent assessment of cervical radiculopathy C5-6.  

Dr. E. Z. also stated that an August 2008 MRI of the Veteran's left shoulder shows mild subacromial, subdeltoid bursitis and slight hypertrophy of the AC joint.  She noted that this was directly related to his right shoulder complaints, due to the overuse of the left side while he was in the services.  She stated that the explanation of the Veteran's left shoulder pain with arthritis and numbness was concluded in this study.  In this regard, the Board observes that the August 2008 report provides that the MRI was conducted due to left shoulder pain and decreased range of motion.  The MRI found mild hypertrophic degenerative changes of the AC joint.  

Dr. Z. also noted that the Veteran's service treatment records showed numerous complaints of bilateral facial numbness and bilateral upper extremity pain, numbness and tingling.  She stated that although the disability was not diagnosed until September 2008, it was related to the Veteran's service.  She also stated that the cause of the Veteran's seizures was related to the type of work he did on active duty.  In this regard, the Board notes that the Veteran's service treatment records reflect complaints of recurrent facial numbness.  During the February 2011 hearing, the Veteran gave credible testimony that he had seizure and facial symptoms during active duty.  

The Board notes that there are no medical opinions to the contrary of Dr. E. Z.'s opinions.  

In sum, service connection is warranted for left subacromial, subdeltoid bursitis and hypertrophy of the AC joint, secondary to service-connected degenerative arthritis of the right shoulder; a disability manifested by seizures and numbness of the left face; and cervical radiculopathy, secondary to degenerative joint disease of the cervical spine.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 20 percent for degenerative joint disease of the cervical spine is denied.  

An evaluation in excess of 20 percent for low back strain is denied.  

An evaluation in excess of 10 percent for degenerative arthritis of the right shoulder is denied.

Service connection for left subacromial, subdeltoid bursitis and hypertrophy of the AC joint, secondary to degenerative arthritis of the right shoulder, is granted.

Service connection for a disability manifested by seizures and numbness of the left face is granted.

Service connection for cervical radiculopathy, secondary to degenerative joint disease of the cervical spine, is granted.  


REMAND

The Veteran's claims for service connection for erectile dysfunction, to include as secondary to service-connected low back disability, and SMC for loss of use of a creative organ require additional development.  

In her June 2009 statement, Dr. E. Z. stated that some of the unspecified medications that the Veteran had been prescribed over his military career had been found to cause decrease in libido and erectile dysfunction.  He had been given Viagra, which showed significant improvement for him.  

This opinion "indicates" that the Veteran's erectile dysfunction "may be associated" with military service or a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the evidence warrants a VA examination to determine whether the Veteran's current erectile dysfunction and loss of use of a creative organ are related to active service or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any erectile dysfunction.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file (including that set forth above), and the results of clinical evaluation and any tests that are deemed necessary, the examiner is asked to express an opinion as to: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current erectile dysfunction is the result of medicine taken during active duty or is otherwise related to active duty; (2) whether it is at least as likely as not (50 percent or more likelihood) that any current erectile dysfunction is the result of treatment for a service-connected disability or is otherwise secondary to a service-connected disability; and (3) whether it is at least as likely as not (50 percent or more likelihood) that any current erectile dysfunction results in loss of use of the Veteran's creative organ.  The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the appeal.  If any part of this decision is adverse to the Veteran, he and his representative should be provided a supplemental statement of the case.  A reasonable period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


